Citation Nr: 0908097	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-38 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to an effective date earlier than October 7, 
2004 for the grant of service connection and a 60 percent 
rating for hypertensive cardiovascular disease (HCVD).

2.  Whether there was clear and unmistakable error (CUE) in 
rating decisions prior to November 2004 that denied the 
Veteran service connection for cardiovascular disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The Veteran had recognized active service from January to 
September 1942 and from March 1945 to June 1946; he was a 
prisoner of war (POW) of the Japanese from April to September 
1942.  The appellant is the Veteran's spouse; he was 
determined to be incompetent, and she was established as his 
fiduciary.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the Manila Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
HCVD, rated 30 percent, effective October 7, 2004 (the date 
of the liberalizing law).  An April 2005 rating decision 
increased the rating to 60 percent, also effective October 7, 
2004. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In November 2004 the RO awarded the Veteran service 
connection for HCVD on the basis that such was warranted 
under liberalizing law.  The appellant, on the Veteran's 
behalf, seeks an earlier effective date for the award.  She 
has been advised that an award based on liberalizing law 
cannot be effective earlier than the effective date of the 
liberalizing law, and that prior final rating decisions (in 
the absence of CUE in those decisions) constitute a legal bar 
to an effective date prior to the dates of the final 
decisions.  The appellant then raised a claim of CUE in the 
prior rating decisions that denied the Veteran service 
connection for cardiovascular disease.

A January 2006 rating decision adjudicated, and denied, the 
Veteran's claim of CUE in rating decisions prior to November 
2004.  The appellant correspondence received in July 2006 may 
reasonably be construed as a (timely) notice of disagreement 
(NOD) with the January 2006 rating decision.  The RO has 
issued a statement of the case (SOC) in response to the NOD.  
Under these circumstances, the Board is required to remand 
the matter for issuance of a SOC. See Manlicon v. West, 12 
Vet. App. 238 (1999).

The allegation of CUE in prior rating decisions is 
inextricably intertwined with the earlier effective date 
issue on appeal (as a favorable determination in the CUE 
matter could render the earlier effective date claim moot).  
Hence, it must be addressed prior to the Board's 
consideration of the veteran's appeal regarding the effective 
date of his award.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991). 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should issue an appropriate SOC 
in the matter of whether there was CUE in 
prior to November 2004 final RO decisions 
that denied the Veteran service connection 
for cardiovascular disease.  The SOC 
should advise the appellant that she must 
identify the specific rating decision that 
is alleged to have been erroneous; she 
should be notified of what constitutes 
CUE; and that she must identify the 
specific finding of fact or 
interpretation/application of law that is 
alleged to have been erroneous.  She 
should also be advised that the matter of 
CUE in prior will be before the Board only 
if a timely substantive appeal is received 
after the SOC is issued.  The RO should 
afford the appellant and her 
representative the opportunity to respond.

2.  The RO should then review/readjudicate 
the Veteran's claim for an effective date 
earlier than October 7, 2004 for the grant 
of service connection and a 60 percent 
rating for HCVD, in light of any change 
(s) as to the CUE claim.  If an effective 
date prior to October 7, 2004 remains 
denied, the RO should issue an appropriate 
supplemental SOC and afford the appellant 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

